      Case 1:19-cv-09546-PAE-SLC Document 37 Filed 11/17/20 Page 1 of 1
                                                      The requested extension of time until
                                                      December 16, 2020 to file the
                                                      stipulation of dismissal is GRANTED. If
                                                      by that date the parties have not filed
                          MARIA-COSTANZA BARDUCCI the stipulation, the Court will hold a
                       BARDUCCI LAW FIRM              status conference to discuss next steps.
                           5 WEST 19 STREET, 10 FLOOR
                                     TH          TH


                            NEW YORK, NEW YORK 10011 The Clerk of Court is directed to close
                                   (212) 433-2554     ECF No. 36.

                                        November 16, 2020             SO ORDERED          11/17/2020
Via CM/ECF
Honorable Sarah L. Cave
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007
       RE:    Michael Adams, vs. Les Pizza LLC and 339-347 East 12th Street Investor, LLC
              Case No.: 1:19-cv-09546-PAE-SLC
              Third Letter-Motion for Extension of Time to File Stipulation
Dear Judge Cave,
       I represent Plaintiff in the above-referenced matter.
        The parties’ deadline to file the stipulation of dismissal is November 16, 2020, pursuant
to the Court’s Order [DE#35].
        Pursuant to the parties’ settlement agreement, the parties need an additional thirty (30)
days to file the stipulation of settlement.
       The Defendants consent to this request.
       This is the third request for an extension to file the stipulation of dismissal.
       This extension will not affect any other deadlines or hearings in this matter.
       Thank you for your consideration.
                                                  Respectfully submitted,
                                                  s/ Maria-Costanza Barducci
                                                  Maria-Costanza Barducci, Esq. (5070487)
                                                      Attorney for Plaintiff
                                                  BARDUCCI LAW FIRM, PLLC
                                                  5 West 19th Street, 10th Floor
                                                  New York, New York 10011
                                                  Phone: (212) 433-2554
                                                  MC@BarducciLaw.com
Via CM/ECF Only
